[Logo - American Funds/(R)/] The right choice for the long term/(R)/ The Growth Fund of America/(R)/ CLASS TICKER F-1 GFAFX 529-C CGFCX A AGTHX F-2 GFFFX 529-E CGFEX B AGRBX 529-A CGFAX 529-F-1 CGFFX C GFACX 529-B CGFBX PROSPECTUS November 1, 2009 TABLE OF CONTENTS 1 Investment objective 1 Fees and expenses of the fund 3 Principal investment strategies 3 Principal risks 4 Investment results 6 Management 7 Purchase and sale of fund shares 7 Tax information 7 Payments to broker-dealers and other financial intermediaries 8 Investment objective, strategies and risks 10 Additional investment results 12 Management and organization 16 Shareholder information 17 Choosing a share class 21 Purchase, exchange and sale of shares 27 Sales charges 31 Sales charge reductions and waivers 35 Rollovers from retirement plans to IRAs 35 Plans of distribution 36 Other compensation to dealers 37 How to sell shares 39 Distributions and taxes 40 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Investment objective The fund's investment objective is to provide you with growth of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in American Funds. More information about these and other discounts is available from your financial professional and in the "Sales charge reductions and waivers" section on page 31 of the prospectus and on page 56 of the fund's statement of additional information. SHAREHOLDER FEES (fees paid directly from your investment) SHARE CLASSES F-1, F-2 A AND B AND C AND AND 529-A 529-B 529-C 529-E 529-F-1 Maximum sales charge (load) imposed on 5.75% none none none none purchases (as a percentage of offering price) Maximum deferred sales charge (load) none 5.00% 1.00% none none (as a percentage of the amount redeemed) Maximum sales charge (load) imposed on none none none none none reinvested dividends Redemption or exchange fees none none none none none Maximum annual account fee $10 $10 $10 $10 $10 (529 share classes only) ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) SHARE CLASSES A B C F-1 F-2 Management fees 0.28% 0.28% 0.28% 0.28% 0.28% Distribution and/or service 0.24 1.00 1.00 0.25 none (12b-1) fees Other expenses 0.24 0.22 0.22 0.16 0.18 Total annual fund operating 0.76 1.50 1.50 0.69 0.46 expenses 529-A 529-B 529-C 529-E 529-F-1 Management fees 0.28% 0.28% 0.28% 0.28% 0.28% Distribution and/or service 0.20 1.00 1.00 0.50 0.00 (12b-1) fees Other expenses 0.29 0.30 0.30 0.29 0.29 Total annual fund operating 0.77 1.58 1.58 1.07 0.57 expenses 1 The Growth Fund of America / Prospectus EXAMPLE This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, that you pay the maximum initial or contingent deferred sales charge, and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: SHARE CLASSES 1 YEAR 3 YEARS 5 YEARS 10 YEARS A $648 $804 $ 973 $1,463 B 653 874 1,018 1,590 C 253 474 818 1,791 F-1 70 221 384 859 F-2 47 148 258 579 529-A 669 846 1,037 1,579 529-B 680 938 1,117 1,762 529-C 280 538 917 1,978 529-E 129 380 648 1,408 529-F-1 78 222 377 820 For the share classes listed below, you would pay the following if you did not redeem your shares: SHARE CLASSES 1 YEAR 3 YEARS 5 YEARS 10 YEARS B $153 $474 $818 $1,590 C 153 474 818 1,791 529-B 180 538 917 1,762 529-C 180 538 917 1,978 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance.
